DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action is in response to the amendment filed on 11/17/2021.
Claims 3, 8, 13 and 15 have been canceled.
Claims 2 and 12have been amended.
Claims 23-24 have been added.
Claims 1-2, 4-7, 9-12, 14 and 16-24 are pending for consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 1/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed on 11/17/2021, with respect to claims 2, 4-7, 9-12, 14 and 16-24 have been fully considered and are persuasive.  The 103 rejection of claims 2, 4-7, 9-12, 14 and 16-24 has been withdrawn. 
Applicant’s arguments with respect to claims 2, 4-7, 9-12, 14 and 16-24 have been considered but are moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-7, 9-12, 14 and 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 12, 
The flow of these claims are unclear.  Claims 2 and 12 recite the limitation “securely storing a key within the key vault enclave” after the following steps, receiving a client attestation report of a vault client …and verifying integrity of the client attestation report...  It is unclear if the key is sent by the vault client before or after the verification.  Furthermore, It is unclear if the key is stored after the identity of the vault client is successfully verified or the other way around.  
Claims 2 and 12 further recite the limitation “wherein the vault client and key vault enclave are hosted on different native enclave platforms”.  Since, they are not on the same platform, it is unclear how a communication is established between the vault client and key vault enclave after the attestation process.  According to Applicant’s Drawing, Fig. 22, see below 
    PNG
    media_image1.png
    789
    505
    media_image1.png
    Greyscale
, the establishing step for a communication channel has to be established before the 
Dependent claims 4-7, 9-11, 14 and 16-24 are rejected for the reasons presented above with respect to their respective rejected parent claims in view of their dependence thereon.

Allowable Subject Matter
Claim 1 is allowed.
Claims 2, 4-7, 9-12, 14 and 16-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art has been incorporated into the record and does not disclose, individually or in reasonable combination, the features disclosed in claims 1-2, 4-7, 9-12, 14 and 16-24 as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180183580 A1 - A secure migration enclave is provided to identify a launch of a particular virtual machine on a host computing system
US 20180183578 A1 - A secure key manager enclave is provided on a host computing system to send an attestation quote to a secure key store system identifying attributes of the key manager enclave and signed by a hardware-
US 20130159726 A1 - A technique to enable secure application and data integrity within a computer system
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG T DOAN whose telephone number is (571)272-0740.  The examiner can normally be reached on Monday-Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG T DOAN/Primary Examiner, Art Unit 2431